EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Specification
The amended title was received on 29 October 2021.  This title is acceptable.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an axial air-gap rotary electric machine comprising, inter alia, the bobbin includes: a tube portion into which the iron core is inserted; and a flange provided around at least one of both opening end portions of the tube portion and extending a predetermined length in a direction perpendicular to an outer periphery of the tube portion, and the coil is wound on the outer periphery of the tube portion with regular winding, and a number of turns of each of a plurality of layers wound around an external side of a last layer in contact with the flange is at least one less than a number of turns of each of a plurality of layers wound around an adjacent internal side of the last layer. 
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an axial air-gap rotary electric machine comprising, inter alia, the bobbin includes: a tube portion into which the iron core is inserted; and a flange provided around at least one of both opening end portions of the tube portion and extending a predetermined length in a direction perpendicular to an outer periphery of the tube portion, and a number of turns of each of a plurality of layers wound around an external side of a last layer in contact with the flange is at least one less than a number of turns of each of a plurality of layers wound around an adjacent internal side of the last layer.
Claim 13 depends on claim 12 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6 November 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837